—Mercure, J.
We reject the contention that there was not substantial evidence in the record to support the determination that petitioner was guilty of violating a number of prison disciplinary rules as the result of his knife attack on a fellow inmate at a State correctional facility. Fundamentally, a prison disciplinary determination may be predicated upon testimony given by a confidential informant, even though the inmate has not been permitted access to it (see, Matter of Abdur-Raheem v Mann, 85 NY2d 113, 119; Matter of Vogelsang v Coombe, 66 NY2d 835, affg 105 AD2d 913), so long as the Hearing Officer makes an independent assessment of the informant’s reliability (see, Matter of Abdur-Raheem v Mann, supra). In this case, the testimony of the confidential informant, which was properly found to be reliable, together with the other evidence in the record competently established each of petitioner’s violations.
Petitioner’s remaining contentions are unpreser.ved for review and found to lack merit in any event.
Cardona, P. J., White, Peters and Spain, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.